                            Case 20-17074      Doc 18      Filed 10/30/20      Page 1 of 1

Entered: October 30, 2020
Signed: October 30, 2020

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                             In re: Case No.: 20−17074 − MMH               Chapter: 7
In Re: Debtor (names used by the debtor in the last 8 years, including married, maiden, trade, and address):

   John E. Goralski                                        Margaret E. Goralski
   debtor has no known aliases                             debtor has no known aliases
   803 Silver Avenue                                       803 Silver Avenue
   Essex, MD 21221                                         Essex, MD 21221
   Social Security No.: xxx−xx−9951                        xxx−xx−5977
   Employer's Tax I.D. No.:


                                                FINAL DECREE

Petition for Relief under Chapter 7 of Title 11, U.S. Code was filed by or against the above−named debtor on 7/29/20.

The estate of the above−named debtor has been fully administered.

ORDERED, that Patricia B. Jefferson is discharged as trustee of the estate of the above−named debtor; and the
Chapter 7 case of the above named debtor is closed.



                                                    End of Order
fnldec − edevine
